Citation Nr: 1400170	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating (evaluation) higher than 10 percent for service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1987 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2010, the Veteran presented testimony relevant to the appeal at a Decision Review Officer (DRO) hearing.  A transcript of the hearing is of record.             

In a February 2013 decision, the Board denied the issues of entitlement to an initial disability rating in excess of 10 percent for hypothyroidism, entitlement to a compensable initial disability rating for restless leg syndrome of the right lower extremity, and entitlement to a compensable initial disability rating for restless leg syndrome of the left lower extremity.  The Veteran appealed the portion of the Board's decision denying a higher initial rating for hypothyroidism to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was partially vacated pursuant to an August 2013 Joint Motion for Partial Remand (Joint Motion) on the basis that a new VA medical examination was warranted to assess the current severity of the Veteran's disability.  The parties to the Joint Motion noted that the Veteran did not dispute the Board's denial of claims for compensable initial ratings for restless leg syndrome of the right and left lower extremities, and those issues had been abandoned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

REMAND

The August 2013 Joint Motion orders the Board to provide the Veteran with a new VA medical examination to assess the current severity of the service-connected hypothyroidism.  In consideration thereof, the Board finds that a remand is warranted to effectuate this development.    

Accordingly, the issue of an initial disability rating in excess of 10 percent for hypothyroidism is REMANDED for the following actions:

1.  Schedule the Veteran for a VA medical examination to assess the current nature and severity of the service-connected hypothyroidism.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed in the examination report.  

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms the Veteran has manifested since the September 2007 VA medical examination that are attributable to the service-connected hypothyroidism.  The examiner should comment on whether the Veteran has demonstrated fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance, weight gain, and/or has required continuous medication for control.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.   

2.  Thereafter, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, provide the Veteran and the representative a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  Allow an appropriate period of time for response. Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

